United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2076
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Raul A. Gonzalez Reyes

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                          Submitted: October 17, 2022
                            Filed: October 20, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Raul Gonzalez Reyes directly appeals after he pleaded guilty to drug and
firearm offenses pursuant to a plea agreement containing an appeal waiver, and the
district court1 sentenced him to a term of imprisonment at the top of the advisory

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
Guidelines range. His counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), in which he challenges the substantive reasonableness of the sentence
and seeks leave to withdraw.

       We conclude that the appeal waiver is enforceable because Reyes entered into
the plea agreement and the appeal waiver knowingly and voluntarily, his challenge
to the sentence falls within the scope of the appeal waiver, and no miscarriage of
justice would result from enforcing the waiver. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 890-
92 (8th Cir. 2003) (en banc). Furthermore, we have independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and dismiss this appeal
based on the appeal waiver.
                      ______________________________




                                         -2-